[1] The effective part of an order issued out of the United States District Court, Southern District, California, Central Division, is as follows:
"It is ordered that said Petition to show cause be, and the same is hereby, made absolute, that the said A.N. Kemp, Receiver for the Guaranty Building and Loan Association of Los Angeles, a corporation respondent above, is ordered, during the pendency of the action of H.M. Dunphy and Ethel R. Dunphy, Plaintiffs, versus A.N. Kemp, Receiver for the Guaranty Building and Loan Association, a corporation, being case number 320046 in the Superior Court of the County of Los Angeles, State of California, to desist from further proceeding or action in case number 287490, pending in the Municipal Court of the City of Los Angeles, State of California, entitled: A.N. Kemp, Receiver, vs. Ethel R. Dunphy and H.M. Dunphy; or to take any further action or proceeding against said H.M. Dunphy and Ethel R. Dunphy, involving the possession or title to property set forth therein, until the final decision has been reached in case number 320046 in the Superior Court of the County of Los Angeles, State of California." *Page 250 
The superior court action mentioned in the quoted order proceeded to judgment and process was about to issue, when petitioners — defendants in both the municipal and superior court cases — asked us to grant our writ of prohibition against the issuance of such process, contending that the order of the District Court was authority therefor. Upon an adversary hearing we made our order denying the writ.
We think it is clear that the District Court's order did not affect nor purport to affect the superior court or the action in the superior court at all.
Craig, J., concurred.
An application by petitioners to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 19, 1934.